                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: SARAI SERVICES GROUP, INC. 3                      )
                                                         )       Case No.: 18-82948-CRJ-11
        EIN: xx-xxx2969                                  )
                                                         )
        Debtor.                                          )       CHAPTER 11
                                                         )

           BALLOT FOR ACCEPTING OR REJECTING PLAN OF DEBTORS
               SARAI SERVICES GROUP, INC., SSGWWJV LLC, AND
                      SARAI INVESTMENT CORPORATION

                Filed By       Donald Buchanan                                            .

        THE   PLAN REFERRED TO IN THIS BALLOT CAN BE CONFIRMED BY THE                     COURT AND
THEREBY MADE BINDING ON YOU IF IT IS ACCEPTED BY THE HOLDERS OF                         TWO-THIRDS IN
AMOUNT AND MORE THAT ONE- HALF IN NUMBER OF CLAIMS IN EACH CLASS AND THE
HOLDERS OF TWO-THIRDS IN AMOUNT OF EQUITY SECURITY INTERESTS IN EACH CLASS
VOTING ON THE PLAN. IN THE EVENT THE REQUISITE ACCEPTANCES ARE NOT OBTAINED,
THE   COURT MAY NEVERTHELESS CONFIRM THE PLAN IF THE COURT FINDS THAT THE PLAN
ACCORDS FAIR AND EQUITABLE TREATMENT TO THE CLASS OR CLASSES REJECTING IT AND
OTHERWISE SATISFIES THE REQUIREMENTS OF                  § 1129(B)   OF THE    CODE. T O      HAVE YOUR
VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT .




                               [If holder of scheduled or filed claim]

      The undersigned, as a creditor of the above-named debtor in the unpaid principal
amount of $ 5000.00      with filed proof of claim #____________.
                                                     Unknown


                                      [If equity security holder]

        The undersigned, the holder of [state number]                  shares of [ describe
type]                                        stock of the above named debtor, represented by
Certificate(s) No.            [or held in my/our brokerage Account No.                at
[name of broker-dealer]                                          .

3
        In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
82951-CRJ-11.


                                                   34

Case 18-82948-CRJ11            Doc 425 Filed 02/11/20 Entered 02/11/20 12:15:51                     Desc
                                Main Document    Page 34 of 35
                                    [Check One Box]



     X   Accepts the Plan of Reorganization

         Rejects the Plan of Reorganization




                                  Dated:                 18 Mar 2020



                                  Print or type name:    Donald Buchanan


                                  Signed:

                                  [if appropriate] By:

                                  as:


      IN ORDER TO BE COUNTED, BALLOTS MUST BE SIGNED AND RETURNED
SO THAT THEY ARE RECEIVED BY THE U.S. BANKRUPTCY COURT NO LATER
THAN 4:30 P.M. CENTRAL STANDARD TIME ON THE DATE SET BY THE COURT
(THE "VOTING DEADLINE”), TO:

     Clerk’s Office
     U.S. Bankruptcy Court
     400 Well Street, NE # 222
     Decatur, AL 35601-1951




                                              35

Case 18-82948-CRJ11       Doc 425 Filed 02/11/20 Entered 02/11/20 12:15:51   Desc
                           Main Document    Page 35 of 35
